DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.
Status of the Application
Applicant’s Remarks and IDS, in the reply filed on 08/13/2021 is acknowledged.
Claim 1-30, 32, 35, 36, 39 and 40 are pending. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard G. A. Bone on 09/16/2021.
The application has been amended as follows:
In the Claims
In claim 1, at the beginning of the claim, the following has been deleted:
“A” 
and replaced by:
--  A method for the treatment of hepatitis B virus infection, which method comprises administering to a subject in need thereof a therapeutically effective amount of a  --

Dependency of claims 2, 3, 12, 14, 16-18 has been changed from claim 39 to Claim 1.

Claims 19-30, 32, 35, 36, 39 and 40 have been canceled.

New Claim 41 has been added:
--    The method of claim 1, wherein the therapeutically effective amount of the compound of formula (I) is administered in a pharmaceutical composition that additionally comprises a therapeutically inert carrier.  --  
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Applicant’s method of treating hepatitis B using compound as in the instant claims is unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s method of treating hepatitis B using compound as in the instant claims. The closest prior art, Jones (WO 2006/117670 A1), teaches a compound of formula:

    PNG
    media_image1.png
    212
    386
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    25
    17
    media_image2.png
    Greyscale
 which differs from the instant claims in having an amide group instead of sulfonimido group attached to purine ring of the instant claims. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to practice process of the instant claims.
Therefore, claims 1-18 and 41 are allowed. 
Conclusion
Claims 1-18 and 41 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623